Filed 10/10/22 P. v. Canela CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                 B315246

           Plaintiff and                                     (Los Angeles County
           Respondent,                                       Super. Ct. No. BA045520)

           v.

 PEDRO PRADO CANELA,

           Defendant and
           Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mildred Escobedo, Judge. Affirmed.
      Carlos Ramirez, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Joseph P. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.
                 ____________________________
       Pedro Prado Canela pleaded guilty in 1992 to possession of
cocaine in violation of Health and Safety Code section 11350,
subdivision (a). Canela filed a motion in 2019 under Penal Code
section 1473.7 to vacate the 1992 conviction.1 The trial court
denied Canela’s motion, and Canela did not appeal from the trial
court’s order denying his motion.
       Canela filed a second motion under section 1473.7 in 2021.
Citing Canela’s first motion having been heard on the merits and
denied, the trial court dismissed Canela’s second motion. The
People argue that Canela’s appeal from the second section 1473.7
motion is untimely and the appeal should be dismissed. We
conclude that Canela has not demonstrated prejudice as a result
of the asserted trial court error; we affirm.

                          BACKGROUND
       Canela was charged in September 1991 with second degree
robbery (§ 211) and possession of cocaine (Health & Saf. Code, §
11350, subd. (a)). According to the trial court’s docket, which
Canela attached to his first section 1473.7 motion, the trial court
dismissed the robbery count and held Canela to answer for
possession of cocaine. Canela was placed into a deferred entry of
judgment program and placed on informal probation.
       Canela violated the terms of his deferred entry of judgment
program, and in 1992 pleaded guilty to possession of cocaine.
       At his arraignment in 1991, the trial court advised Canela:
“If you are not a citizen, you are hereby advised that a conviction
of the offense for which you have been charged may have the
consequences of deportation, exclusion from admission to the


      1Further statutory references are to the Penal Code unless
otherwise specified.




                                 2
United States, or denial of naturalization pursuant to the laws of
the United States.”
       At the 1992 hearing where he pleaded guilty to possession
of cocaine, the trial court told Canela: “If you’re not a citizen of
the United States, pleading guilty to these two charges could very
[sic] prevent you from becoming a citizen, get you deported. [¶]
If you’re here lawfully but not as a citizen, that right could be
taken from you. You could be denied a right to remain in the
country lawfully in the future. [¶] Do you understand that?”
Canela responded: “Yes.”
       At that hearing, the trial court indicated that it would be
placing Canela on probation. Canela’s attorney requested that
“in the event [Canela] gets deported . . . the formal probation
could revert to probation without supervision.” The trial court
responded, “All right. [¶] I’m going to place you officially, sir, on
formal probation. If you are deported, that will revert to
probation without supervision.” The trial court placed Canela on
formal probation for three years.
       An immigration judge ordered Canela removed from the
United States on April 5, 1993.
    A. First Section 1473.7 Motion to Vacate
       In September 2019, Canela filed a motion to vacate his
1992 conviction under section 1473.7. In the motion, he argued
that his conviction was “legally invalid because [he] was never
advised of the proper immigration consequences of his guilty
plea” to the possession of cocaine count. Specifically, he argued
that “[h]e was not advised that by pleading guilty to this charge,
he would be placed in mandatory custody of . . . Immigration &
Customs Enforcement.” He also argued that had he “understood
the immigration consequences of [his] plea . . ., he would not have




                                 3
agreed to the plea. . . . He never would have agreed to anything
that would automatically cause him to be exiled from and
forbidden him to remain in the United States.”
       The trial court heard Canela’s motion on October 7, 2019.
At that hearing, Canela argued that People v. Camacho (2019) 32
Cal.App.5th 998 (Camacho) shifted the focus of motions under
section 1473.7 to “whether the defendant meaningfully
understood the consequences of his plea.” The remaining
argument focused on Canela’s assertion that he was not told he
would be deported if convicted of possession of cocaine, but rather
was only told that he may be deported. The trial court responded
that it was unaware of case law that says “you have to tell the
defendant that he absolutely will be deported.” Canela responded
that the question was ultimately whether the defendant
subjectively understood that he would be deported, and the trial
court’s advisement was relevant to that question.
       The trial court denied Canela’s motion. The trial court
pointed out that not only was there a colloquy in the plea
transcript regarding the possibility that Canela might be
deported if convicted, there was further discussion: “But here the
whole discussion, well, ‘if he gets deported,’ they’re discussing
deportation. So it’s even supplemental in this case as opposed to
most others. [¶] I don’t believe that the burden has been met. I
don’t believe that case law has told us that just because he says
he didn’t understand, now we have to accept it, and we’re done,
and that’s it. I don’t believe that to be true. Because if it were
true, then anybody could just file a declaration and simply say ‘I
didn’t underst[and] what I was told in 1985 and didn’t
understand that this was going to happen.’ It’s called lying. It’s
called credibility.”




                                4
       Canela did not appeal from the trial court’s denial of his
first section 1473.7 motion to vacate the conviction.2
    B. Second Section 1473.7 Motion to Vacate
       Canela filed a second motion to vacate 1992 conviction
under section 1473.7 on July 9, 2021.
       Canela’s second motion largely tracked his first. Canela
argued that he could “demonstrate [that] he failed to
meaningfully understand the immigration consequences of his
plea as he was never told of the actual consequences [that] would
arise from the conviction.” He argued that if he “had fully
understood the serious immigration consequences of his plea, he
would have requested that his attorney attempt to negotiate an
alternate plea that would not subject him to the dire immigration
consequences he now faces, or gone to trial.”
       In his second motion, Canela alleged ineffective assistance
of trial counsel. Quoting People v. Mejia (2019) 36 Cal.App.5th
859, 871 he also argued that a defendant is prejudiced by
incorrect immigration advice if “ ‘there is a reasonable probability
that the person would not have pleaded guilty and would have
risked going to trial . . . had the person known that the guilty
plea would result in mandatory deportation and dire immigration
consequences.’ ” Finally, Canela added dozens of pages worth of




      2 On February 27, 2020, Canela filed a motion to have the
conviction count reduced to a misdemeanor under section 17,
subdivision (b), and dismissed under section 1203.4. The trial
court granted the motion. On May 10, 2021, Canela petitioned
the trial court for permission to withdraw his guilty plea under
section 1203.43. The trial court denied the section 1203.43
petition.




                                 5
exhibits to his motion that he argued demonstrated his ties to the
United States and the lack of any connections to Mexico.
       At a hearing on September 8, 2021, the trial court
dismissed Canela’s second section 1473.7 motion. The trial court
explained: “On 7/9/21 defendant files a second successive 1473
motion. There’s no grounds to do that. That motion has already
been filed and heard. There’s no changed circumstances, no new
facts or circumstances. Same items are argued. The argument
remains that defendant did not understand the consequences of
the plea and that counsel did not advise him on the consequences
thoroughly. However, in both motions that argument was made,
and the Court ruled. [¶] This is a second successive motion.
That is not the appropriate manner in which this is done. The
Court can review this under de novo standards, but it’s not timely
under that either. Your motion has been heard. It’s been denied.
[¶] You had the potential of conducting an appeal or a writ. You
didn’t do that in a timely fashion. You do not get to simply refile
1473 every time you think you have the option to do so. [¶]
Therefore, this case is dismissed and taken off calendar. There is
no motion available on this case.”
       Canela filed a notice of appeal from the trial court’s denial
of his second section 1473.7 motion.

                           DISCUSSION
   A. Canela’s trial counsel was not ineffective
      Canela’s primary contention on appeal is that his counsel
in the trial court was ineffective because she failed to cite our
Supreme Court’s opinion in People v. Vivar (2021) 11 Cal.5th 510
(Vivar) in either briefing or argument on his second section
1473.7 motion. Canela also argues that the trial court erred
“when it concluded that [Canela] was estopped from arguing and




                                 6
presenting additional evidence in support of his second motion to
vacate.”
       “To establish ineffective assistance of counsel, a defendant
must show that (1) counsel’s representation fell below an
objective standard of reasonableness under prevailing
professional norms, and (2) counsel’s deficient performance was
prejudicial, i.e., there is a reasonable probability that, but for
counsel’s failings, the result would have been more favorable to
the defendant.” (People v. Scott (1997) 15 Cal.4th 1188, 1211.)
As we explain, Canela has not demonstrated that trial counsel
was ineffective.
       Canela’s briefing here explains that “[o]n May 3, 2021, the
California Supreme Court issued its decision in [Vivar, supra, 11
Cal.5th 510, which,] among other things, adopt[ed] a new
prejudice standard in cases in which a criminal . . . defendant
alleges ineffective assistance of counsel in a section 1473.7
motion.” Under Vivar, Canela quotes, “[s]howing prejudicial
error under section 1473.7, subdivision (a)(1) means
demonstrating a reasonable probability that the defendant would
have rejected the plea if the defendant had correctly understood
its actual or potential immigration consequences.” This
standard, Canela argues, granted him and other defendants
“expanded rights to establish that counsel failed to properly
advise him of the consequences of his plea options” because it
“made it easier . . . to demonstrate that [a] plea to possession of a
controlled substance . . . was legally invalid due to a prejudicial
error by [the] attorney at the plea hearing.”
       One problem with Canela’s ineffective assistance argument
is that the standard for prejudice under section 1473.7 that Vivar
endorsed was not new, and was the same standard for prejudice




                                  7
that existed when the trial court considered Canela’s first section
1473.7 motion.
       Our colleagues in Division Six outlined the history of
section 1473.7 and the standard for establishing prejudice
thereunder in their opinion in People v. Ruiz (2020) 49
Cal.App.5th 1061 (Ruiz). “Section 1473.7 was enacted in 2017,”
they explained. (Id. at p. 1066.) “It authorized a defendant to
‘prosecute a motion to vacate a conviction’ that is ‘legally invalid
due to a prejudicial error damaging the moving party’s ability to
meaningfully understand, defend against, or knowingly accept
the actual or potential adverse immigration consequences of a
plea.’ (Former § 1473.7, subd. (a)(1).)
       “In 2018, the Legislature passed Assembly Bill No. 2867
(2017-2018 Reg. Sess.) to modify section 1473.7. This new law,
effective January 1, 2019, made it easier to retroactively challenge
convictions based on the ground that the defendant was not
properly advised of the immigration consequences. Before the
passage of Assembly Bill No. 2867, courts had ruled that
defendants filing section 1473.7 motions and claiming their
counsel erred on immigration advisements had to meet the
standards required by Strickland v. Washington (1984) 466 U.S.
668, 688, 695 . . . to set aside a conviction.” (Ruiz, supra, 49
Cal.App.5th at p. 1066, italics added.)
       “The new law, effective in 2019, eliminated the Strickland
requirements. [(Citing Camacho, supra, 32 Cal.App.5th at pp.
1005-1006.)] Now the trial court may set aside a conviction based
on counsel’s immigration advisement errors without a ‘finding of
ineffective assistance of counsel.’ [Citation.] A defendant need
only show that there were ‘one or more’ errors that ‘were
prejudicial and damaged [a defendant’s] “ability to meaningfully




                                 8
understand, defend against, or knowingly accept the actual or
potential adverse immigration consequences of [his or her]
plea.” ’ ” (Ruiz, supra, 49 Cal.App.5th at p. 1067.)
       The amendments to section 1473.7 effective in 2019
lowered the standard a defendant would need to make to show
prejudice under the statute. And a host of cases had already
recognized the lower standard that Vivar acknowledged by the
time Canela filed his first motion under section 1473.7.
Camacho, supra, 32 Cal.App.5th 998, states, for example: “The
Martinez court concluded that because ‘the defendant’s decision
to accept or reject a plea bargain can be profoundly influenced by
the knowledge, or lack of knowledge, that a conviction in
accordance with the plea will have immigration consequences . . .,
and because the test for prejudice considers what the defendant
would have done, not what the effect of that decision would have
been, a court ruling on a section 1016.5 motion may not deny
relief simply by finding it not reasonably probable the defendant
by rejecting the plea would have obtained a more favorable
outcome.’ [Citation.] Instead, the defendant may show prejudice
by ‘convinc[ing] the court [that he] would have chosen to lose the
benefits of the plea bargain despite the possibility or probability
deportation would nonetheless follow.’ [Citations.] [¶] The
principles found in Martinez and Lee apply equally to a prejudice
analysis under section 1473.7.” (Id. at p. 1010.)
       Canela’s counsel did not specifically cite Vivar, supra, 11
Cal.5th 510 in its brief or argument to the trial court related to
Canela’s second section 1473.7 motion. But Canela’s attorney did
cite cases, including Camacho, supra, 32 Cal.App.5th 998, in both
of Canela’s section 1473.7 motions that identified the correct
standard for determining whether counsel’s failure to properly




                                9
advise a defendant of the immigration consequences of a
particular plea was prejudicial under section 1473.7. Canela has
not demonstrated, therefore that counsel’s failure to specifically
cite Vivar in his second section 1473.7 motion constituted
ineffective assistance of trial counsel.
       We also view as significant, however, that the trial court’s
denial of Canela’s first motion was not based on whether Canela
was prejudiced because he did not know the immigration
consequences of his plea. The trial court’s denial was based on
the fact that the trial court did not believe Canela’s assertion that
he was not aware of the immigration consequences of his plea
agreement.
       The People argued and the trial court focused at the
hearing on Canela’s first section 1473.7 motion on the fact that in
addition to the immigration advisements the trial court made
during Canela’s plea hearing, Canela’s counsel requested and the
trial court ordered that “if [Canela is] deported, [formal
probation] will revert to probation without formal supervision.”
The trial court noted that “this particular case, it’s very different
from . . . other cases” because of the “whole discussion . . . they’re
discussing the deportation” and what happens to the defendant’s
probation if the defendant is deported. The trial court’s denial of
Canela’s motion did not turn on prejudice (as that term is used in
section 1473.7), but rather turned on the fact that the trial court
did not believe—based on the entire record before it—the
assertions Canela made to support his section 1473.7 motion.
The trial court stated on the record that its conclusion was based
on its determination that Canela’s assertions were not credible.
       Canela has made no argument here that the trial court was
required to believe the assertions he made in support of his




                                 10
section 1473.7 motion, particularly in light of evidence in the
record that contradicted—or at least did not support—Canela’s
assertions. The Vivar court “assume[d] . . . that counsel failed to
properly advise Vivar about the immigration consequences of his
plea or of the plea offers he rejected.” (Vivar, supra, 11 Cal.5th at
p. 521.) Consequently, even if trial counsel had cited Vivar, that
citation would not have required the trial court to draw a
different conclusion about whether it believed Canela had been
properly advised about the immigration consequences of his plea.
    B. Canela has not demonstrated prejudice from the
       trial court’s denial of his second section 1473.7
       motion
       Canela’s contention that the trial court erred by denying
his second section 1473.7 motion as successive suffers from the
same defect; nothing in Canela’s second motion addresses the
trial court’s concern about Canela’s credibility. Likewise, Canela
presents no argument or authority here to suggest the trial court
could not make the dispositive credibility determination it made.
       In support of his second motion, Canela presented what he
calls “new evidence that he was not properly advised of the
immigration consequences of his plea.” It is not at all clear that
the “new evidence” that Canela presented to the trial court in
support of his second section 1473.7 motion was actually new.
The evidence Canela added to his second motion appears to be
evidence that would have been available to his attorney through
an exercise of reasonable diligence at the time Canela filed his
first motion. Canela states that he was in custody when the first
motion was filed and that he was therefore unable to “obtain the
necessary documents to fully support the motion.” But he does




                                 11
not explain why his retained counsel could not obtain whatever
documents he contends he was unable to obtain.
      Additionally, Canela’s “new evidence” was not evidence
about the advice he was given or evidence that would add context
to the discussion during Canela’s probation violation hearing
during which his counsel asked the trial court “if [Canela’s]
formal probation could revert to probation without supervision”
“in the event [Canela] gets deported.” Rather, the evidence
Canela submitted was evidence about his connections to the
United States, his activities in the United States, and why it is
important to him to remain in the United States. The “new
evidence” does not bear on or rebut the trial court’s conclusion at
the hearing on Canela’s first motion that Canela’s statements
about the actions he would have taken 30 years ago were not
credible.
      Although Canela has presented no authority that would
guide us in determining whether his marshaling of “new
evidence” should permit him to file serial section 1473.7 motions,
we find assistance in cases about motions for new trial based on
newly discovered evidence. Those cases provide for a new trial
where evidence (“and not merely its materiality”) is newly
discovered; not where evidence was available but not presented at
an earlier trial. (People v. Dyer (1988) 45 Cal.3d 26, 50; People v.
Delgado (1993) 5 Cal.4th 312, 328.) And the evidence must “be
such as to render a different result probable on a retrial of the
cause.” (Dyer, at p. 50.)
      The trial court’s conclusion on Canela’s first section 1473.7
motion was driven by its review of Canela’s plea record, the
discussion on the plea transcript about what would happen to
Canela’s sentence “in the event” he were to be deported, and the




                                12
trial court’s conclusion that Canela’s statements about events
that happened decades ago were not credible. The evidence
Canela presented in support of his second section 1473.7 motion
was about the life that he has built in the United States since
that time. And while Canela has presented us with neither
argument nor authority that “new evidence” should permit him to
file a second motion, it appears that the evidence he presented
was not new and would not have produced a different result had
the trial court heard the motion on the merits a second time.
       Ultimately, therefore, even if we were to conclude that
Canela’s second motion was not barred as successive, he has
demonstrated no prejudice from the trial court’s order dismissing
the matter. (See People v. Jefferson (2015) 238 Cal.App.4th 494,
508.)

                          DISPOSITION
      The trial court’s order is affirmed.
      NOT TO BE PUBLISHED




                                             CHANEY, J.

We concur:



             ROTHSCHILD, P. J.               KELLEY, J.*



      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                13